DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the correspondence filed on 2/11/2020. 
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (e) to Provisional Application No. 62/803,593, filed on 2/11/2019.
Examiner’s Statement of Reasons for Allowance
Claims 1-10 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art, as previously recited, Beenau et al. (US 2010/0265038; Hereinafter “Beenau”), Tseng et al. (US 2008/0079535; Hereinafter “Tseng”), Cordes et al. (US 9,460,573; Hereinafter “Cordes”) and Chow et al. (US 2014/0229387; Hereinafter “Chow”). However, none of Beenau, Tseng, Cordes, and Chow teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1. For example, none of the cited prior art teaches or suggest the steps of “generating, by the tag device, a first tag authentication code, a second tag authentication code, and a third tag authentication code based on the tag state data and the temporary code sequence index; transmitting, by the tag device, the first tag authentication code in response to determining that the first server authentication code is valid; receiving, by the tag device, a second server authentication code transmitted by the reader device; determining that the second server authentication code is equal to the second tag authentication code; and in response to determining that the second server authentication code is equal to the second tag authentication code: transmitting the third tag authentication code; and incrementing the code sequence index.”  As a result, the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 270-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437